EXECUTION COPY

(BXG Timeshare I to Depositor - Initial Timeshare Loans)

 

TRANSFER AGREEMENT

 

This TRANSFER AGREEMENT (this “Agreement”), dated as of January 15, 2015, is by
and among Bluegreen Corporation, a Florida corporation (“Bluegreen”), BXG
Timeshare Trust I, a statutory trust formed under the laws of the State of
Delaware (“BXG Timeshare I” or the “Seller”) and BRFC 2015-A LLC, a Delaware
limited liability company (the “Depositor”), and their respective permitted
successors and assigns.

W I T N E S S E T H:

WHEREAS, in connection with the transactions contemplated by (i) that certain
amended and restated purchase and contribution agreement, dated as of December
1, 2013 (as amended from time to time in accordance with the terms thereof, the
“Warehouse Purchase and Contribution Agreement”) by and between Bluegreen
Timeshare Finance Corporation I, as depositor (the “Warehouse Depositor”) and
Bluegreen, as seller, (ii) that certain amended and restated sale agreement,
dated as of December 1, 2013 (as amended from time to time in accordance with
the terms thereof, the “Warehouse Sale Agreement”) by and between the Warehouse
Depositor and BXG Timeshare I, (iii) that certain fifth amended and restated
indenture, dated as of December 1, 2013 (as amended from time to time in
accordance with the terms thereof, the “Warehouse Indenture”), by and among BXG
Timeshare I, Bluegreen, as servicer (the “Warehouse Servicer”), Vacation Trust,
Inc., as club trustee, Concord Servicing Corporation, as backup servicer, U.S.
Bank National Association, as indenture trustee, and Branch Banking and Trust
Company (“BB&T”) and DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt
am Main (“DZ Bank” together with BB&T, the “Funding Agents”), and (iv) that
certain fifth amended and restated note funding agreement, dated as of December
1, 2013 (as amended from time to time in accordance with the terms thereof, the
“Warehouse Note Funding Agreement”) by and among BXG Timeshare I, as issuer,
Bluegreen, as seller and as servicer, the Warehouse Depositor, the Funding
Agents, and the purchasers named therein, (A) Bluegreen sold, transferred and
conveyed, from time to time, all of its right, title and interest in, to and
under certain timeshare loans, receivables and related security (the “Warehouse
Timeshare Loans”) to the Warehouse Depositor, (B) the Warehouse Depositor sold
the Warehouse Timeshare Loans to BXG Timeshare I and (C) BXG Timeshare I issued
classes of notes (the “Warehouse Notes”) secured by the Warehouse Timeshare
Loans;

WHEREAS, in connection with each sale of the Warehouse Timeshare Loans to the
Warehouse Depositor under the Warehouse Purchase and Contribution Agreement,
Bluegreen made certain representations and warranties with respect to the
Warehouse Timeshare Loans as of the related transfer dates;

WHEREAS, the Depositor has been established as a bankruptcy-remote entity owned
by Bluegreen for the purpose of acquiring the Warehouse Timeshare Loans and,
from time to time, other Timeshare Loans sold and/or contributed to it by
Bluegreen, as the case may be, in accordance with the provisions of the
Bluegreen Purchase Agreement;





1

 

--------------------------------------------------------------------------------

 

WHEREAS, on the Closing Date, (i) the Seller wishes to sell all of its right,
title and interest in and to certain of the Warehouse Timeshare Loans (the
“Initial Timeshare Loans”) to the Depositor in accordance with the provisions of
this Agreement, (ii) the Depositor intends, concurrently with the purchase of
the Initial Timeshare Loans from the Seller, to sell, transfer and otherwise
absolutely convey, and BXG Receivables Note Trust 2015-A (the “Issuer”) intends
to purchase the Initial Timeshare Loans and other timeshare loans, and (ii) the
Issuer intends to pledge such Initial Timeshare Loans and other timeshare loans
acquired thereby to U.S. Bank, National Association, as indenture trustee (in
such capacity, the “Indenture Trustee”), paying agent and custodian (in such
capacity, the “Custodian”), pursuant to an indenture, dated as of January 15,
2015 (the “Indenture”), by and among the Issuer, Bluegreen, as servicer (the
“Servicer”), the Club Trustee, the Backup Servicer and the Indenture Trustee, to
secure the Issuer’s 2.88% Timeshare Loan‑Backed Notes, Series 2015-A, Class A
and 3.47% Timeshare Loan‑Backed Notes, Series 2015-A, Class B (collectively, the
“Notes”);

WHEREAS, Bluegreen originated substantially all of the Initial Timeshare Loans,
is familiar with the terms of the Initial Timeshare Loans and is the Warehouse
Servicer and has been servicing each of the Initial Timeshare Loans in
accordance with the Servicing Standard and the applicable provisions of the
Warehouse Indenture and it has not taken or failed to take any action to cause a
breach of the representations and warranties set forth in the Warehouse Purchase
and Contribution Agreement;

WHEREAS, in consideration for providing the representations and warranties set
forth in Section 5 of this Agreement and having the obligation to cure any
material breaches thereof, or to repurchase or substitute any Defective
Timeshare Loans, and to provide the indemnities set forth hereunder, Bluegreen
desires: (i) to act as the Servicer on behalf of the holders of the Notes, for
which Bluegreen shall be entitled to receive a Servicing Fee and Additional
Servicing Compensation in accordance with the provisions of the Indenture, (ii)
to act as the Administrator on behalf of the Issuer and the Owner Trustee, for
which Bluegreen shall be entitled to an Administrator Fee, (iii) to have the
option, but not the obligation, to purchase or substitute Upgrade Club Loans
pursuant to the terms and conditions set forth in this Agreement and the other
Transaction Documents and (iv) to have the option, but not the obligation, to
purchase or substitute Defaulted Timeshare Loans, which such option may be
waived with respect to any Defaulted Timeshare Loan, in each case, pursuant to
the terms and conditions set forth herein; and

WHEREAS, Bluegreen, as the sole member of the Depositor, who is the residual
interest owner of the Issuer, will derive an economic benefit from the sale
hereunder of the Initial Timeshare Loans to the Depositor.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

SECTION 1. Definitions; Interpretation.  Capitalized terms used but not defined
herein shall have the meanings specified in “Standard Definitions” attached as
Annex A to the Indenture.





2

 

--------------------------------------------------------------------------------

 

 

SECTION 2. Acquisition of Timeshare Loans.

(a) Initial Timeshare Loans.  On the Closing Date, in return for the Timeshare
Loan Acquisition Price for each of the Initial Timeshare Loans, the Seller does
hereby transfer, assign, sell and grant to the Depositor, without recourse
(except as provided in Section 6 and Section 8 hereof), any and all of the
Seller’s right, title and interest in and to (i) the Initial Timeshare Loans
listed on Schedule III hereto, (ii) the Receivables in respect of such Initial
Timeshare Loans due after the related Cut-Off Date, (iii) the related Timeshare
Loan Documents (excluding any rights as developer or declarant under the
Timeshare Declaration, the Timeshare Program Consumer Documents or the Timeshare
Program Governing Documents), (iv) all Related Security in respect of each such
Initial Timeshare Loan and (v) all income, payments, proceeds and other benefits
and rights related to any of the foregoing (the property in clauses (i)-(v),
being the “Assets”).  Upon such sale and transfer, the ownership of each Initial
Timeshare Loan and all collections allocable to principal and interest thereon
after the related Cut-Off Date and all other property interests or rights
conveyed pursuant to and referenced in this Section 2(a) shall immediately vest
in the Depositor, its successors and assigns.  The Seller shall not take any
action inconsistent with such ownership nor claim any ownership interest in any
Initial Timeshare Loan for any purpose whatsoever other than for federal and
state income tax reporting and GAAP consolidation, if applicable.  The parties
to this Agreement hereby acknowledge that the “credit risk” of the Initial
Timeshare Loans conveyed hereunder shall be borne by the Depositor and its
subsequent assignees.

(b) Delivery of Timeshare Loan Documents.  In connection with the sale,
transfer, assignment and conveyance of any Timeshare Loan hereunder, the Seller
hereby agrees to deliver or cause to be delivered, on or by the Closing Date
(with respect to any Initial Timeshare Loan) and Bluegreen hereby agrees to
deliver or cause to be delivered, on or within five Business Days from each
Transfer Date (with respect to any Qualified Substitute Timeshare Loan), to the
Custodian, all related Timeshare Loan Files and to the Servicer all related
Timeshare Loan Servicing Files.

(c) Collections.  The Seller or Bluegreen, as applicable, shall deposit or cause
to be deposited all collections in respect of the Initial Timeshare Loans and
the Qualified Substitute Timeshare Loans (together the “Timeshare Loans”)
received by the Seller, Bluegreen or its Affiliates after the related Cut‑Off
Date in the Lockbox Account and, with respect to Credit Card Timeshare Loans,
direct each applicable credit card vendor to deposit all payments in respect of
such Credit Card Timeshare Loans into the Lockbox Account.

(d) Limitation of Liability.  Neither the Depositor nor any subsequent assignee
of the Depositor shall have any obligation or liability with respect to any
Timeshare Loan nor shall the Depositor or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan.  No such obligation
or liability is intended to be assumed by the Depositor or any subsequent
assignee herewith and any such liability is hereby expressly disclaimed.

SECTION 3. Intended Characterization; Grant of Security Interest.  It is the
intention of the parties hereto that the transfer of Timeshare Loans to be made
pursuant to the terms hereof shall constitute a sale by the Seller or Bluegreen,
as applicable, to the Depositor and



3

 

--------------------------------------------------------------------------------

 

not a loan secured by such Timeshare Loans.  In the event, however, that a court
of competent jurisdiction were to hold that any such transfer constitutes a loan
and not a sale, it is the intention of the parties hereto that the Seller and
Bluegreen, as applicable, shall be deemed to have granted to the Depositor as of
the date hereof a first priority perfected security interest in all of Seller’s
and Bluegreen’s, as applicable, right, title and interest in, to and under the
Assets or QSTL Assets (as hereinafter defined), as applicable, specified in
Section 2 hereof and Section 6(f) hereof, respectively and the proceeds thereof
and that with respect to such transfer, this Agreement shall constitute a
security agreement under applicable law.  In the event of the characterization
of any such transfer as a loan, the amount of interest payable or paid with
respect to such loan under the terms of this Agreement shall be limited to an
amount which shall not exceed the maximum non-usurious rate of interest allowed
by the applicable state law or any applicable law of the United States
permitting a higher maximum non-usurious rate that preempts such applicable
state law, which could lawfully be contracted for, charged or received (the
“Highest Lawful Rate”).  In the event any payment of interest on any such loan
exceeds the Highest Lawful Rate, the parties hereto stipulate that (a) to the
extent possible given the term of such loan, such excess amount previously paid
or to be paid with respect to such loan be applied to reduce the principal
balance of such loan, and the provisions thereof immediately be deemed reformed
and the amounts thereafter collectible thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the then applicable
law, but so as to permit the recovery of the fullest amount otherwise called for
thereunder and (b) to the extent that the reduction of the principal balance of,
and the amounts collectible under, such loan and the reformation of the
provisions thereof described in the immediately preceding clause (a) is not
possible given the term of such loan, such excess amount will be deemed to have
been paid with respect to such loan as a result of an error and upon discovery
of such error or upon notice thereof by any party hereto such amount shall be
refunded by the recipient thereof.

The characterization of the Seller and Bluegreen as “debtor” and the Depositor
as “secured party” in any such security agreement and any related financing
statements required hereunder is solely for protective purposes and shall in no
way be construed as being contrary to the intent of the parties that this
transaction be treated as a sale to the Depositor of the Seller’s and
Bluegreen’s entire right, title and interest in and to the Assets and QSTL
Assets, respectively.

Each of the Seller, Bluegreen, the Club, the Club Trustee and any of its
Affiliates hereby agrees to make the appropriate entries in its general
accounting records and to indicate that the Timeshare Loans have been
transferred to the Depositor and its subsequent assignees.

SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans by the
Depositor.  The obligations of the Depositor to purchase any Timeshare Loans
hereunder shall be subject to the satisfaction of the following conditions:

(a) On the Closing Date, with respect to the Initial Timeshare Loans, and on
each Transfer Date, with respect to any Qualified Substitute Timeshare Loan
replacing a Timeshare Loan, all representations and warranties of Bluegreen
contained in Section 5(a) hereof shall be true and correct on such date as if
made on such date, and all representations and warranties as to the Timeshare
Loans contained in Section 5(b) hereof and all information provided in the



4

 

--------------------------------------------------------------------------------

 

Schedule of Timeshare Loans in respect of each such Timeshare Loan conveyed on
the Closing Date or such Transfer Date, as applicable, shall be true and correct
on such date.

(b) On or prior to the Closing Date (with respect to the Initial Timeshare
Loans) or, as provided for in Section 6(g) hereof (with respect to Qualified
Substitute Timeshare Loans), the Seller shall have delivered or shall have
caused the delivery of (i) the related Timeshare Loan Files to the Custodian and
the Custodian shall have delivered a Custodian’s Certification therefor pursuant
to the Custodial Agreement and (ii) the Timeshare Loan Servicing Files to the
Servicer.

(c) The Seller shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Depositor to be
delivered by the Seller or performed or caused to be performed all other
obligations required to be performed as of the Closing Date or the Transfer
Date, as the case may be, including all filings, recordings and/or registrations
as may be necessary in the reasonable opinion of the Depositor, the Issuer or
the Indenture Trustee to establish and preserve the right, title and interest of
the Depositor, the Issuer or the Indenture Trustee, as the case may be, in the
related Timeshare Loans.

(d) On or before the Closing Date and on each Transfer Date, the Transaction
Documents shall be in full force and effect.

(e) With respect to the Initial Timeshare Loans, the Notes shall be issued and
sold on the Closing Date, and the Issuer and the Depositor shall receive the
full consideration due it upon the issuance of the Notes, and the Issuer and the
Depositor shall have applied their respective consideration to the extent
necessary, to pay the Timeshare Loan Acquisition Price for each Timeshare Loan.

(f) Each Initial Timeshare Loan shall be an Eligible Timeshare Loan and each of
the conditions herein and in the Indenture for the purchases of such Timeshare
Loans shall have been satisfied.

(g) Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan shall
satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the
Indenture for substitution of Timeshare Loans shall have been satisfied.

(h) The Depositor shall have received such other certificates and opinions as it
shall reasonably request.

SECTION 5. Representations and Warranties and Certain Covenants of Bluegreen.

(a) Bluegreen represents and warrants to the Depositor and the Indenture Trustee
for the benefit of the Noteholders as follows:

(i) Due Incorporation; Valid Existence; Good Standing.  As of the Closing Date
and as of each Transfer Date, it is a corporation duly organized and validly
existing in good standing under the laws of the jurisdiction of its
incorporation; and is duly qualified to do business as a foreign corporation and
in good standing under the laws of



5

 

--------------------------------------------------------------------------------

 

each jurisdiction where the character of its property, the nature of its
business or the performance of its obligations under this Agreement makes such
qualification necessary, except where the failure to be so qualified will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of any Timeshare Loans.  To Bluegreen’s Knowledge, as
of the Closing Date, the Seller is a statutory trust duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation
and is duly qualified to do business as a foreign entity and in good standing
under the laws of each jurisdiction where the performance of its obligations
under this Agreement makes such qualification necessary, except where the
failure to be so qualified will not have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans.

(ii) Possession of Licenses, Certificates, Franchises and Permits.  As of the
Closing Date with respect to the Seller and Bluegreen and as of each Transfer
Date with respect to Bluegreen, each of Bluegreen and the Seller holds all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

(iii) Corporate Authority and Power.  As of the Closing Date and as of each
Transfer Date, it has, and at all times during the term of this Agreement will
have, all requisite corporate power and authority to own its properties, to
conduct its business, to execute and deliver this Agreement and all documents
and transactions contemplated hereunder and to perform all of its obligations
under this Agreement and any other Transaction Document to which it is a party
or under the transactions contemplated hereunder or thereunder.  To Bluegreen’s
Knowledge, as of the Closing Date, the Seller has all requisite corporate power
and authority to own its properties, to conduct its business, to execute and
deliver this Agreement and all documents and transactions contemplated hereunder
and to perform all of its obligations under this Agreement and any other
Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder.  To Bluegreen’s Knowledge, as of the
Closing Date, the Seller has all requisite power and authority to acquire, own,
transfer and convey Timeshare Loans to the Depositor.

(iv) Authorization, Execution and Delivery Valid and Binding.  As of the Closing
Date and as of each Transfer Date, this Agreement and all other Transaction
Documents and instruments required or contemplated hereby to be executed and
delivered by Bluegreen have been duly authorized, executed and delivered by
Bluegreen and, assuming the due execution and delivery by, the other party or
parties hereto and



6

 

--------------------------------------------------------------------------------

 

thereto, constitute legal, valid and binding agreements enforceable against
Bluegreen in accordance with their respective terms subject, as to
enforceability, to bankruptcy, insolvency, reorganization, liquidation,
dissolution, moratorium and other similar applicable laws affecting the
enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution, as
applicable, of Bluegreen and to general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law.  To Bluegreen’s Knowledge, as of the Closing Date, this Agreement and all
other Transaction Documents and instruments required or contemplated hereby to
be executed and delivered by the Seller have been duly authorized, executed and
delivered by the Seller and, assuming the due execution and delivery by, the
other party or parties hereto and thereto, constitute legal, valid and binding
agreements enforceable against the Seller in accordance with their respective
terms subject, as to enforceability, to bankruptcy, insolvency, reorganization,
liquidation, dissolution, moratorium and other similar applicable laws affecting
the enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution as
applicable, of the Seller and to general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law.  To Bluegreen’s Knowledge, as of the Closing Date, this Agreement
constitutes a valid transfer of the Seller’s interest in the Timeshare Loans to
the Depositor or, in the event of the characterization of any such transfer as a
loan, the valid creation of a first priority perfected security interest in such
Timeshare Loans in favor of the Depositor.

(v) No Violation of Law, Rule, Regulation, etc.  As of the Closing Date and as
of each Transfer Date, the execution, delivery and performance by Bluegreen of
this Agreement and any other Transaction Document to which it is a party do not
and will not (A) violate any of the provisions of its articles of incorporation
or bylaws, (B) violate any provision of any law, governmental rule or regulation
currently in effect applicable to it or its properties or by which it or its
properties may be bound or affected, including, without limitation, any bulk
transfer laws, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans, (C)
violate any judgment, decree, writ, injunction, award, determination or order
currently in effect applicable to it or its properties or by which it or its
properties are bound or affected, where such violation would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans, (D) conflict with, or result in a breach of, or constitute a
default under, any of the provisions of any indenture, mortgage, deed of trust,
contract or other instrument to which it is a party or by which it is bound
where such violation would have a material adverse effect on its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of any Timeshare Loans or (E)
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, mortgage, deed of trust, contract
or other instrument. To Bluegreen’s Knowledge, as of the Closing



7

 

--------------------------------------------------------------------------------

 

Date, the execution, delivery and performance by the Seller of this Agreement
and any other Transaction Document to which the Seller is a party do not and
will not (1) violate any of the provisions of its certificate of trust, trust
agreement or other related organizational document, (2) violate any provision of
any law, governmental rule or regulation currently in effect applicable to the
Seller or its properties by which the Seller or its properties may be bound or
affected, including, without limitation, any bulk transfer laws, where such
violation would have a material adverse effect on the Seller’s ability to
perform its obligations under this Agreement or any other Transaction Document
to which the Seller is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans, (3)
violate any judgment, decree, writ, injunction, award, determination or order
currently in effect applicable to the Seller or its properties or by which the
Seller or its properties are bound or affected, where such violation would have
a material adverse effect on the Seller’s ability to perform its obligations
under this Agreement or any other Transaction Document to which the Seller is a
party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of Timeshare Loans or (4) conflict with, or result in
a breach of, or constitute a default under, any of the provisions of any sale
and servicing agreement, indenture, mortgage, deed of trust, contract or other
instrument to which the Seller is a party or by which it is bound where such
violation would have a material adverse effect on the Seller’s ability to
perform its obligations under this Agreement or any other Transaction Document
to which the Seller is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of Timeshare Loans.

(vi) Governmental Consent.  As of the Closing Date and as of each Transfer Date,
no consent, approval, order or authorization of, and no filing with or notice
to, any court or other Governmental Authority in respect of Bluegreen is
required which has not been obtained in connection with the authorization,
execution, delivery or performance by Bluegreen of this Agreement or any of the
other Transaction Documents to which Bluegreen is a party or under the
transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of the Timeshare Loans and the creation of the security
interest of the Depositor therein pursuant to Section 3 hereof.  To Bluegreen’s
Knowledge, as of the Closing Date, no consent, approval, order or authorization
of, and no filing with or notice to, any court or other Governmental Authority
in respect of the Seller is required which has not been obtained in connection
with the authorization, execution, delivery or performance by the Seller of this
Agreement or any of the other Transaction Documents to which the Seller is a
party or under the transactions contemplated hereunder or thereunder, including,
without limitation, the transfer of Timeshare Loans and the creation of the
security interest of the Depositor therein pursuant to Section 3 hereof.

(vii) Defaults.  As of the Closing Date and as of each Transfer Date, it is not
in default under any material agreement, contract, instrument or indenture to
which it is a party or by which it or its properties is or are bound, or with
respect to any order of any court, administrative agency, arbitrator or
governmental body, in each case, which would have a material adverse effect on
the transactions contemplated hereunder or on its business, operations,
financial condition or assets, and no event has occurred which with



8

 

--------------------------------------------------------------------------------

 

notice or lapse of time or both would constitute such a default with respect to
any such agreement, contract, instrument or indenture, or with respect to any
such order of any court, administrative agency, arbitrator or governmental
body.  To Bluegreen’s Knowledge, as of the Closing Date, the Seller is not in
default under any material agreement, contract, instrument or indenture to which
it is a party or by which it or its properties is or are bound, or with respect
to any order of any court, administrative agency, arbitrator or governmental
body, in each case, which would have a material adverse effect on the
transactions contemplated hereunder, and no event has occurred which with notice
or lapse of time or both would constitute such a default with respect to any
such agreement, contract, instrument or indenture, or with respect to any such
order of any court, administrative agency, arbitrator or governmental body.

(viii) Insolvency.  As of the Closing Date and as of each Transfer Date, it is
solvent and will not be rendered insolvent by the transfer of any Timeshare
Loans hereunder.  On and after the Closing Date, it will not engage in any
business or transaction the result of which would cause the property remaining
with it to constitute an unreasonably small amount of capital.  To Bluegreen’s
Knowledge, as of the Closing Date the Seller is solvent and will not be rendered
insolvent by the transfer of any Timeshare Loans hereunder.  To Bluegreen’s
Knowledge, on and after the Closing Date, the Seller will not engage in any
business or transaction, the result of which would cause the property remaining
with it to constitute an unreasonably small amount of capital.

(ix) Pending Litigation or Other Proceedings.  Other than as described on
Schedule 5 attached hereto, as of the Closing Date, there is no pending or, to
its Knowledge, threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting it which, if decided adversely, would materially and adversely affect
(A) its condition (financial or otherwise), business or operations, (B) its
ability to perform its obligations under, or the validity or enforceability of,
this Agreement or any other documents or transactions contemplated under this
Agreement, (C) any Timeshare Loan or title of any Obligor to any related
Timeshare Property pursuant to the applicable Owner Beneficiary Agreement or (D)
the Depositor’s or any of its assigns’ ability to foreclose or otherwise enforce
the liens of the related Mortgage Notes and the rights of the Obligors to use
and occupy the related Timeshare Properties pursuant to the applicable Owner
Beneficiary Agreement.  To Bluegreen’s Knowledge, as of the Closing Date, there
is no pending or threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting the Seller which, if decided adversely, would materially and adversely
affect (A) the Seller’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement or any other documents or
transactions contemplated under this Agreement, (B) any Timeshare Loan or title
of any Obligor to any related Timeshare Property pursuant to the applicable
Owner Beneficiary Agreement or (C) the Depositor’s or any of its assigns’
ability to foreclose or otherwise enforce the liens of the related Mortgage
Notes and the rights of the Obligors to use and occupy the related Timeshare
Properties pursuant to the applicable Owner Beneficiary Agreement. 



9

 

--------------------------------------------------------------------------------

 

(x) Information.  As of the Closing Date and as of each Transfer Date, no
document, certificate or report furnished or required to be furnished by or on
behalf of it or, to Bluegreen’s Knowledge, on behalf of the Seller pursuant to
this Agreement, contains or will contain when furnished any untrue statement of
a material fact or fails or will fail to state a material fact necessary in
order to make the statements contained therein not misleading in light of the
circumstances in which it was made.  As of the Closing Date and as of each
Transfer Date, as applicable, there are no facts known to it which, individually
or in the aggregate, materially adversely affect, or which (aside from general
economic trends) may reasonably be expected to materially adversely affect in
the future, its financial condition or assets or business, or which may impair
its or the Seller’s ability to perform its respective obligations under this
Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Depositor by or on its or the
Seller’s behalf pursuant hereto or thereto specifically for use in connection
with the transactions contemplated hereby or thereby.

(xi) Foreign Tax Liability.  As of the Closing Date and as of each Transfer
Date, it is not aware of any Obligor under a Timeshare Loan who has withheld any
portion of payments due under such Timeshare Loan because of the requirements of
a foreign taxing authority, and no foreign taxing authority has contacted it
concerning a withholding or other foreign tax liability.

(xii) Employee Benefit Plan Liability.  As of the Closing Date and as of each
Transfer Date, as applicable, (A) neither Bluegreen nor any of its Commonly
Controlled Affiliates has or have incurred any “accumulated funding deficiency”
(as such term is defined under ERISA and the Code for such years), whether or
not waived, with respect to any Employee Pension Benefit Plan (as defined below)
that either individually or in the aggregate could Cause a Material Adverse
Effect (as defined below), and, to Bluegreen’s Knowledge, no event has occurred
or circumstance exists that may result in any accumulated funding deficiency of
any such plan that either individually or in the aggregate could Cause a
Material Adverse Effect; (B) neither Bluegreen nor any of its Commonly
Controlled Affiliates has any unpaid “minimum required contribution” (as such
term is defined under ERISA and the Code) with respect to any Employee Pension
Benefit Plan, whether or not such unpaid minimum required contribution is
waived, that either individually or in the aggregate could Cause a Material
Adverse Effect, and, to Bluegreen’s Knowledge for any such year, no event has
occurred or circumstance exists that resulted or may result in any unpaid
minimum required contribution as of the last day of the current plan year of any
such plan that either individually or in the aggregate could Cause a Material
Adverse Effect; (C) Bluegreen and each of its Commonly Controlled Affiliates
have no outstanding liability for any undisputed contribution required under any
Bluegreen Multiemployer Plan (as defined below) that either individually or in
the aggregate could Cause a Material Adverse Effect; and (D) Bluegreen and each
of its Commonly Controlled Affiliates have no outstanding liability for any
disputed contribution required under any Bluegreen Multiemployer Plan that
either individually or in the aggregate could Cause a Material Adverse
Effect.  As of the Closing Date and as of each Transfer Date, as applicable, to
Bluegreen’s Knowledge (1) neither Bluegreen nor any of its Commonly Controlled
Affiliates has incurred any Withdrawal Liability (as defined below) that either
individually or in the aggregate could Cause a Material



10

 

--------------------------------------------------------------------------------

 

Adverse Effect, and (2) no event has occurred or circumstance exists that could
result in any Withdrawal Liability that either individually or in the aggregate
could Cause a Material Adverse Effect.  As of the Closing Date and as of each
Transfer Date, as applicable, to Bluegreen’s Knowledge, neither Bluegreen nor
any of its Commonly Controlled Affiliates has received notification of the
reorganization, termination, partition, or insolvency of any Multiemployer Plan
that could either individually or in the aggregate Cause a Material Adverse
Effect.  For purposes of this subsection (a)(xii), “Cause a Material Adverse
Effect” means reasonably be expected to result in a material adverse effect on
Bluegreen and its Commonly Controlled Affiliates in the aggregate; “Commonly
Controlled Affiliates” means those direct or indirect affiliates of Bluegreen
that would be considered a single employer with Bluegreen under Section 414(b),
(c), (m), or (o) of the Code; “Employee Pension Benefit Plan” means an employee
pension benefit plan as such term is defined in Section 3(2) of ERISA that is
sponsored, maintained or contributed to by Bluegreen or any of its Commonly
Controlled Affiliates (other than a Bluegreen Multiemployer Plan);
“Multiemployer Plan” means a multiemployer plan as such term is defined in
Section 3(37) of ERISA; “Bluegreen Multiemployer Plan” means a Multiemployer
Plan to which Bluegreen or any of its Commonly Controlled Affiliates contributes
or in which Bluegreen or any of its Commonly Controlled Affiliates participates;
and “Withdrawal Liability” means liability as determined under ERISA for the
complete or partial withdrawal of Bluegreen or any of its Commonly Controlled
Affiliates from a Multiemployer Plan.

(xiii) Taxes.  Other than as described on Schedule 5 hereto, as of the Closing
Date, it (A) has filed all tax returns (federal, state and local) which it
reasonably believes are required to be filed and has paid or made adequate
provision in its GAAP financial statements for the payment of all taxes,
assessments and other governmental charges due from it or is contesting any such
tax, assessment or other governmental charge in good faith through appropriate
proceedings, except where the failure to file or pay will not have a material
adverse effect on the rights and interests of the Depositor, (B) knows of no
basis for any material additional tax assessment for any fiscal year for which
adequate reserves in its GAAP financial statements have not been established and
(C) intends to pay all such taxes, assessments and governmental charges, if any,
when due.  To Bluegreen’s Knowledge, the Seller has filed, as of the Closing
Date all applicable tax returns which it reasonably believes are required to be
filed and has paid all taxes shown to be due and payable on such returns.

(xiv) Place of Business.  As of the Closing Date and as of each Transfer Date,
the principal place of business and chief executive office where Bluegreen keeps
its records concerning the Timeshare Loans will be 4960 Conference Way North,
Suite 100, Boca Raton, Florida 33431 (or such other place specified by Bluegreen
by written notice to the Depositor and the Indenture Trustee).  As of the
Closing Date and as of each Transfer Date, Bluegreen is a corporation formed
under the laws of the State of Florida.  As of the Closing Date and as of each
Transfer Date, the Seller keeps its records concerning the Timeshare Loans with
U.S. Bank National Association, as custodian, pursuant to that certain Second
Amended and Restated Custodial Agreement, dated as of October 23, 2014, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, by and among the Seller, U.S. Bank National



11

 

--------------------------------------------------------------------------------

 

Association and the other parties named therein.  As of the Closing Date, the
Seller is a statutory trust formed under the laws of the State of Delaware.

(xv) Securities Laws.  As of the Closing Date (with respect to Bluegreen and the
Seller) and as of each Transfer Date (with respect to Bluegreen), neither it
nor, to Bluegreen’s Knowledge, the Seller is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  As of the Closing Date, no portion
of the Timeshare Loan Acquisition Price for each of the Initial Timeshare Loans
will be used by it or the Seller to acquire any security in any transaction
which is subject to Section 13 or Section 14 of the Securities Exchange Act of
1934, as amended.

(xvi) Bluegreen Vacation Club.  As of the Closing Date and as of each Transfer
Date, with respect to the Club Loans:

(A) The Club Trust Agreement, of which a true and correct copy is attached
hereto as Exhibit B is in full force and effect and a certified copy of the Club
Trust Agreement has been delivered to the Indenture Trustee together with all
amendments and supplements in respect thereof;

(B) The arrangement of contractual rights and obligations (duly established in
accordance with the Club Trust Agreement under the laws of the State of Florida)
was established for the purpose of holding and preserving certain property for
the benefit of the Beneficiaries referred to in the Club Trust Agreement.  The
Club Trustee has all necessary trust and other authorizations and powers
required to carry out its obligations under the Club Trust Agreement in the
State of Florida and in all other states in which it holds Resort
Interests.  The Club is not a corporation or business trust under the laws of
the State of Florida.  The Club is not taxable as an association, corporation or
business trust under federal law or the laws of the State of Florida;

(C) The Club Trustee is a corporation duly formed, validly existing and in good
standing under the laws of the State of Florida.  As of the Closing Date, the
Club Trustee is qualified to do business as a foreign corporation  and is in
good standing under the laws of the state of Tennessee.  As of each Transfer
Date, the Club Trustee will be duly qualified to do business as a foreign
corporation and will be in good standing under the laws of each jurisdiction it
is required by law to be.  The Club Trustee is not an affiliate of the Servicer
for purposes of Chapter 721, Florida Statutes and is in compliance with the
requirements of such Chapter 721 requiring that it be independent of the
Servicer;

(D) The Club Trustee has all necessary corporate power to execute and deliver,
and has all necessary corporate power to perform its obligations under this
Agreement, the other Transaction Documents to which it is a party, the Club
Trust Agreement and the Club Management Agreement.  The Club Trustee possesses
all requisite franchises, operating rights, licenses, permits, consents,



12

 

--------------------------------------------------------------------------------

 

authorizations, exemptions and orders as are necessary to discharge its
obligations under the Club Trust Agreement;

(E) The Club Trustee holds all right, title and interest in and to all of the
Timeshare Properties related to the Club Loans solely for the benefit of the
Beneficiaries referred to in, and subject in each case to the provisions of, the
Club Trust Agreement and the other documents and agreements related
thereto.  Except with respect to the Mortgages (or a pledge of the Co-op Shares
in connection with Aruba Club Loans), the Club Trustee has not permitted any
such Timeshare Properties to be made subject to any lien or encumbrance;

(F) There are no actions, suits, proceedings, orders or injunctions pending
against the Club or the Club Trustee, at law or in equity, or before or by any
governmental authority which, if adversely determined, could reasonably be
expected to have a material adverse effect on the Trust Estate or the Club
Trustee’s ability to perform its obligations under the Transaction Documents;

(G) Neither the Club nor the Club Trustee has incurred any indebtedness for
borrowed money (directly, by guarantee, or otherwise);

(H) All ad valorem taxes and other taxes and assessments against the Club and/or
its trust estate have been paid when due and neither the Servicer nor, to
Bluegreen’s Knowledge, the Club Trustee knows of any basis for any additional
taxes or assessments against any such property.  The Club has filed all required
tax returns and has paid all taxes shown to be due and payable on such returns,
including all taxes in respect of sales of Owner Beneficiary Rights (as defined
in the Club Trust Agreement) and Vacation Points, if any;

(I) The Club and the Club Trustee are in compliance in all material respects
with all applicable laws, statutes, rules and governmental regulations
applicable to it and in compliance with each material instrument, agreement or
document to which it is a party or by which it is bound, including, without
limitation, the Club Trust Agreement;

(J) Except as expressly permitted in the Club Trust Agreement, the Club has
maintained the One-to-One Beneficiary to Accommodation Ratio (as such terms are
defined in the Club Trust Agreement);

(K) Bluegreen Vacation Club, Inc. is a not-for-profit corporation duly formed,
validly existing and in good standing under the laws of the State of Florida;

(L) Upon purchase of the Club Loans and related Trust Estate hereunder, the
Depositor is an “Interest Holder Beneficiary” under the Club Trust Agreement and
each of the Club Loans constitutes “Lien Debt”, “Purchase Money Lien Debt” and
“Owner Beneficiary Obligations” under the Club Trust Agreement; and



13

 

--------------------------------------------------------------------------------

 

(M) Except as disclosed to the Indenture Trustee in writing or noted in the
Custodian’s Certification, each Mortgage associated with a Deeded Club Loan and
granted by the Club Trustee or the Obligor on the related Deeded Club Loan, as
applicable, has been duly executed, delivered and recorded by or pursuant to the
instructions of the Club Trustee under the Club Trust Agreement and such
Mortgage is valid and binding and effective to create the lien and security
interests in favor of the Indenture Trustee (upon assignment thereof to the
Indenture Trustee).  Each of such Mortgages was granted in connection with the
financing of a sale of a Resort Interest.

(xvii) As of the Closing Date, Bluegreen is the Warehouse Servicer and has been
servicing the Warehouse Timeshare Loans in accordance with the Servicing
Standard and the applicable provisions of the Warehouse Indenture and it has not
taken or failed to take any action to cause a breach of the representations and
warranties set forth in Section 12.2 of the Warehouse Indenture.

(b) Bluegreen hereby makes the representations and warranties relating to the
Timeshare Loans contained in Schedule I hereto for the benefit of the Depositor,
the Issuer and the Indenture Trustee for the benefit of the Noteholders as of
the Closing Date (only with respect to the Initial Timeshare Loans) and each
Transfer Date (only with respect to each Qualified Substitute Timeshare Loan
transferred on such Transfer Date), as applicable.

(c) It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the (i) sale of each Timeshare Loan to the
Depositor and (ii) any assignment of such Timeshare Loans by the Depositor and
shall continue so long as any such Timeshare Loans shall remain outstanding or
until such time as such Timeshare Loans are repurchased, purchased or a
Qualified Substitute Timeshare Loan is provided pursuant to Section 6
hereof.  Each of the Seller and Bluegreen acknowledges that it has been advised
that the Depositor intends to assign all of its right, title and interest in and
to each Timeshare Loan and its rights and remedies under this Agreement to the
Issuer.  The Seller and Bluegreen jointly agree that, upon any such assignment,
the Depositor and any of its assignees may enforce directly, without joinder of
the Depositor (but subject to any defense that Bluegreen may have under this
Agreement) all rights and remedies hereunder.

(d) With respect to any representations and warranties contained in this Section
5 which are made to Bluegreen’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Warehouse Timeshare Loan or the interests of
the Depositor or any subsequent assignee thereof, then notwithstanding such lack
of Knowledge of the accuracy of such representation and warranty at the time
such representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) hereof.

SECTION 6. Repurchases and Substitutions.



14

 

--------------------------------------------------------------------------------

 

(a) Mandatory Repurchases and Substitutions for Breaches of Representations and
Warranties.  Upon the receipt of notice by Bluegreen from the Depositor, the
Issuer or the Indenture Trustee of a breach of any of the representations and
warranties in Section 5 hereof (on the date on which such representation or
warranty was made) which materially and adversely affects the value of a
Timeshare Loan or the interests of the Depositor or any subsequent assignee of
the Depositor (including the Issuer and the Indenture Trustee on behalf of the
Noteholders) therein, Bluegreen shall within 60 days of receipt of such notice,
cure in all material respects the circumstance or condition which has caused
such representation or warranty to be incorrect or if the breach relates to a
particular Timeshare Loan and is not cured in all material respects (such
Timeshare Loan, a “Defective Timeshare Loan”), either (i) repurchase such
Defective Timeshare Loan at the Repurchase Price or (ii) provide one or more
Qualified Substitute Timeshare Loans and pay the related Substitution Shortfall
Amount, if any.  Bluegreen and the Seller acknowledge that the Depositor shall,
pursuant to the Sale Agreement sell Timeshare Loans and rights and remedies
acquired hereunder to the Issuer and that the Issuer shall pledge such Timeshare
Loans and rights to the Indenture Trustee for the benefit of the
Noteholders.  Bluegreen and the Seller further acknowledge that the Indenture
Trustee will be appointed attorney in fact under the Indenture and may enforce
Bluegreen’s repurchase or substitution obligations if Bluegreen has not complied
with its repurchase and substitution obligations under this Agreement within the
aforementioned 60 day period.

(b) Optional Purchases or Substitutions of Club Loans.  The Depositor hereby
irrevocably grants Bluegreen an option to repurchase or substitute Original Club
Loans it has under the Sale Agreement, the Bluegreen Purchase Agreement and as
described in the following sentence.  With respect to any Original Club Loans
for which the related Obligor has elected to effect and Bluegreen has agreed to
effect an Upgrade, Bluegreen will (at its option) either (i) pay the Repurchase
Price for such Original Club Loan or (ii) substitute one or more Qualified
Substitute Timeshare Loans for such Original Club Loan and pay the related
Substitution Shortfall Amounts, if any; provided,  however, that Bluegreen’s
option to substitute one or more Qualified Substitute Timeshare Loans for an
Original Club Loan is limited on any date to (x) 12.5% of the Aggregate Closing
Date Collateral Balance less (y) the aggregate Loan Balances of all Original
Club Loans previously substituted by Bluegreen on prior Transfer Dates pursuant
to this Agreement, the Sale Agreement and/or the Bluegreen Purchase
Agreement.  Bluegreen shall use its best efforts to exercise its substitution
option with respect to Original Club Loans prior to exercise of its repurchase
option.  To the extent that Bluegreen shall elect to substitute Qualified
Substitute Timeshare Loans for an Original Club Loan, Bluegreen shall use its
best efforts to cause each such Qualified Substitute Timeshare Loan to be, in
the following order of priority, (i) the Upgrade Club Loan related to such
Original Club Loan and (ii) an Upgrade Club Loan unrelated to such Original Club
Loan.

(c) Optional Purchases or Substitutions of Defaulted Timeshare Loans.  The
Depositor hereby irrevocably grants Bluegreen an option to repurchase or
substitute Defaulted Timeshare Loans it has under the Sale Agreement, the
Bluegreen Purchase Agreement and as described in the following sentence.  With
respect to a Defaulted Timeshare Loan, on any date, Bluegreen will have the
option, but not the obligation, to either (i) purchase a Defaulted Timeshare
Loan at the Repurchase Price for such Defaulted Timeshare Loan or (ii)
substitute one or more Qualified Substitute Timeshare Loans for such Defaulted
Timeshare Loan and pay the related Substitution Shortfall Amount, if any;
provided,  however, that Bluegreen’s option to



15

 

--------------------------------------------------------------------------------

 

purchase a Defaulted Timeshare Loan or to substitute one or more Qualified
Substitute Timeshare Loans for a Defaulted Timeshare Loan is limited on any date
to the Optional Purchase Limit and the Optional Substitution Limit,
respectively.  Bluegreen may irrevocably waive its option to purchase or
substitute a Defaulted Timeshare Loan by delivering to the Indenture Trustee a
Waiver Letter in the form of Exhibit A attached hereto.

(d) Payment of Repurchase Prices and Substitution Shortfall Amounts.  Bluegreen
hereby agrees to remit or cause to be remitted all amounts in respect of
Repurchase Prices and Substitution Shortfall Amounts payable during the related
Due Period in immediately available funds to the Indenture Trustee to be
deposited in the Collection Account on the Business Day immediately preceding
the related Payment Date for such Due Period in accordance with the provisions
of the Indenture.  In the event that more than one Timeshare Loan is replaced
pursuant to Sections 6(a), (b) or (c) hereof on any Transfer Date, the
Substitution Shortfall Amounts and the Loan Balances of Qualified Substitute
Timeshare Loans shall be calculated on an aggregate basis for all substitutions
made on such Transfer Date.

(e) Schedule of Timeshare Loans.  Bluegreen hereby agrees, on each date on which
a Timeshare Loan has been repurchased, purchased or substituted, to provide or
cause to be provided to the Depositor, the Issuer and the Indenture Trustee with
an electronic supplement to Schedule III hereto and the Schedule of Timeshare
Loans reflecting the removal and/or substitution of Timeshare Loans and
subjecting any Qualified Substitute Timeshare Loans to the provisions of this
Agreement.

(f) Qualified Substitute Timeshare Loans.  Pursuant to Section 6(g) hereof, on
the related Transfer Date, Bluegreen hereby agrees to deliver or to cause the
delivery of the Timeshare Loan Files relating to the Qualified Substitute
Timeshare Loans to the Indenture Trustee or to the Custodian, at the direction
of the Indenture Trustee, in accordance with the provisions of the Indenture and
the Custodial Agreement.  As of such related Transfer Date, Bluegreen does
hereby transfer, assign, sell and grant to the Depositor, without recourse
(except as provided in Section 6 and Section 8 hereof), any and all of
Bluegreen’s right, title and interest in and to (i) each Qualified Substitute
Timeshare Loan conveyed to the Depositor on such Transfer Date, (ii) the
Receivables in respect of the Qualified Substitute Timeshare Loans due after the
related Cut‑Off Date, (iii) the related Timeshare Loan Documents (excluding any
rights as developer or declarant under the Timeshare Declaration, the Timeshare
Program Consumer Documents or the Timeshare Program Governing Documents), (iv)
all Related Security in respect of such Qualified Substitute Timeshare Loans,
and (v) all income, payments, proceeds and other benefits and rights related to
any of the foregoing (the property in clauses (i) – (v), being the “QSTL
Assets”).  Upon such sale, the ownership of each Qualified Substitute Timeshare
Loan and all collections allocable to principal and interest thereon after the
related Cut‑Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 6(f) shall immediately vest in the
Depositor, its successors and assigns.  Bluegreen shall not take any action
inconsistent with such ownership nor claim any ownership interest in any
Qualified Substitute Timeshare Loan for any purpose whatsoever other than
federal and state income tax reporting and GAAP consolidation.  Bluegreen agrees
that such Qualified Substitute Timeshare Loans shall be subject to the
provisions of this Agreement and shall thereafter be deemed a “Timeshare Loan”
for the purposes of this Agreement.



16

 

--------------------------------------------------------------------------------

 

(g) Officer’s Certificate for Qualified Substitute Timeshare Loans.  Bluegreen
shall, on each related Transfer Date, certify or cause to be certified in
writing to the Depositor, the Issuer and the Indenture Trustee that each new
Timeshare Loan meets all the criteria of the definition of “Qualified Substitute
Timeshare Loan” and that (i) the Timeshare Loan Files for such Qualified
Substitute Timeshare Loans have been delivered to the Custodian or shall be
delivered within five Business Days of the applicable Transfer Date, and (ii)
the Timeshare Loan Servicing Files for such Qualified Substitute Timeshare Loans
have been delivered to the Servicer.

(h) Release.  In connection with any repurchase, purchase or substitution of one
or more Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Depositor, the Issuer and the
Indenture Trustee shall execute and deliver or shall cause the execution and
delivery of such releases and instruments of transfer or assignment presented to
it by Bluegreen, in each case, without recourse, as shall be necessary to vest
in Bluegreen or its designee the legal and beneficial ownership of such
Timeshare Loans; provided,  however, that with respect to any release of a
Timeshare Loan that is substituted for by one or more Qualified Substitute
Timeshare Loans, the Issuer and the Indenture Trustee shall not execute and
deliver or cause the execution and delivery of such releases and instruments of
transfer or assignment until the Indenture Trustee and the Servicer receive a
Custodian’s Certification for such Qualified Substitute Timeshare Loan.  The
Depositor, the Issuer and the Indenture Trustee shall cause the Custodian to
release the related Timeshare Loan Files to Bluegreen or its designee and the
Servicer to release the related Timeshare Loan Servicing Files to Bluegreen or
its designee; provided,  however, that with respect to any Timeshare Loan File
or Timeshare Loan Servicing File related to a Timeshare Loan that has been
substituted by a Qualified Substitute Timeshare Loan, the Issuer and the
Indenture Trustee shall not cause the Custodian and the Servicer to release the
related Timeshare Loan File and the Timeshare Loan Servicing File, respectively,
until the Indenture Trustee and the Servicer receive a Custodian’s Certification
for such Qualified Substitute Timeshare Loan.

(i) Sole Remedy.  It is understood and agreed that the obligations of Bluegreen
contained in Section 6(a) hereof to cure a breach, or to repurchase or
substitute related Defective Timeshare Loans and the obligation of Bluegreen to
indemnify pursuant to Section 8 hereof shall constitute the sole remedies
available to the Depositor or its subsequent assignees for the breaches of any
representation or warranty contained in Section 5 hereof, and such remedies are
not intended to and do not constitute “credit recourse” to Bluegreen.

SECTION 7. Additional Covenants of Bluegreen and the Seller.

(a) Bluegreen hereby covenants and agrees with the Depositor as follows:

(i) It shall comply with all laws, rules, regulations and orders applicable to
it and its business and properties except where the failure to comply will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.



17

 

--------------------------------------------------------------------------------

 

(ii) It shall preserve and maintain its existence (corporate or otherwise),
rights, franchises and privileges in the jurisdiction of its organization and
except where the failure to so preserve and maintain will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

(iii) On the Closing Date and each Transfer Date, as applicable, it shall
indicate in its and its Affiliates’ computer files and other records that each
Timeshare Loan has been sold to the Depositor.

(iv) It shall respond to any inquiries with respect to ownership of a Timeshare
Loan by stating that such Timeshare Loan has been sold to the Depositor and that
the Depositor is the owner of such Timeshare Loan.

(v) On or prior to the Closing Date, it shall file or cause to be filed, at
Bluegreen's expense, financing statements in favor of the Depositor and, if
applicable, the Issuer and the Indenture Trustee on behalf of the Noteholders,
with respect to the Timeshare Loans, in the form and manner reasonably requested
by the Depositor or its assigns.  It shall deliver or cause the Seller to
deliver file-stamped copies of such financing statements to the Depositor, the
Issuer and the Indenture Trustee on behalf of the Noteholders.

(vi) It agrees from time to time to, or cause the Seller to, at Bluegreen's
expense, promptly execute and deliver all further instruments and documents, and
to take all further actions, that may be necessary, or that the Depositor, the
Issuer or the Indenture Trustee may reasonably request, to perfect, protect or
more fully evidence the sale of the Timeshare Loans to the Depositor, or to
enable the Depositor to exercise and enforce its rights and remedies hereunder
or under any Timeshare Loan including, but not limited to, powers of attorney,
UCC financing statements and assignments of mortgage.  Bluegreen hereby appoints
the Depositor, the Issuer and the Indenture Trustee as attorneys in fact, which
appointment is coupled with an interest and is therefore irrevocable, to act on
behalf and in the name of Bluegreen under this Section 7(a)(vi).

(vii) On the Closing Date, Bluegreen does not have any tradenames, fictitious
names, assumed names or “doing business as” names other than “Bluegreen Patten
Corporation” in North Carolina, and “Bluegreen Corporation of Massachusetts” in
Louisiana.  After the Closing Date, any change in the legal name of Bluegreen or
the use by it of any tradename, fictitious name, assumed name or “doing business
as” name other than the foregoing shall be promptly (but no later than ten
Business Days) disclosed to the Depositor and the Indenture Trustee in writing.

(viii) Upon the discovery or receipt of notice by a Responsible Officer of
Bluegreen of a breach of any of its representations or warranties and covenants
contained herein, Bluegreen shall promptly disclose to the Depositor, the Issuer
and the Indenture Trustee, in reasonable detail, the nature of such breach.



18

 

--------------------------------------------------------------------------------

 

(ix) In the event that Bluegreen shall receive any payments in respect of a
Timeshare Loan after the Closing Date or a Transfer Date, as applicable, it
shall, within two Business Days of receipt, transfer or cause to be transferred,
such payments to the Lockbox Account.  Payments received by Bluegreen with
respect to Credit Card Timeshare Loans, without regard to any discount fees,
shall be transferred to the Lockbox Account within five Business Days.

(x) Bluegreen will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Timeshare Loans
at the address of Bluegreen listed herein and shall notify the parties hereto of
any change to the same at least 30 days prior thereto. 

(xi) In the event that Bluegreen, the Seller or the Depositor or any assignee of
the Depositor receives actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan to the Depositor, on
written demand by the Depositor, or upon Bluegreen or the Seller otherwise being
given notice thereof, Bluegreen shall cause the Seller to pay, and otherwise
indemnify and hold the Depositor, or any subsequent assignee harmless, on an
after‑tax basis, from and against any and all such transfer taxes.

(b) The Seller hereby covenants and agrees with the Depositor as follows:

(i) The Seller authorizes the Depositor, the Issuer, and the Indenture Trustee
to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without the signature of the Seller where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law. The Depositor confirms that it is not its present
intention to file a photocopy or other reproduction of this Agreement as a
financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.

(ii) It shall comply with all applicable laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.

(iii) So long as the Warehouse Notes are outstanding, it shall preserve and
maintain for itself its existence (corporate or otherwise), rights, franchises
and privileges in the jurisdiction of its organization and except where the
failure to so preserve and maintain will not have a material adverse effect on
its business or its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans.



19

 

--------------------------------------------------------------------------------

 

(iv) Any change in the legal name of the Seller and any use by it of any
tradename, fictitious name, assumed name or “doing business as” name occurring
after the Closing Date shall be promptly, within 10 Business Days, disclosed to
the Depositor and the Indenture Trustee in writing.

(v) On the Closing Date, it shall indicate in computer files and other records
to indicate that each Initial Timeshare Loan has been sold to the Depositor.

(vi) It shall respond to any inquiries with respect to ownership of an Initial
Timeshare Loan by stating that such Timeshare Loan has been sold to the
Depositor and that the Depositor is the owner of such Timeshare Loan.

(vii) In the event that the Seller shall receive any payments in respect of a
Timeshare Loan after the Closing Date, it shall, within two Business Days of
receipt, transfer or cause to be transferred, such payments to the Lockbox
Account. 

(viii) It agrees and authorizes the filing, at Bluegreen's expense, of the
financing statements specified in Section 7(a)(v) and (vi) hereof in favor of
the Depositor, the Issuer and the Indenture Trustee on behalf of the
Noteholders, with respect to the Timeshare Loans.

(ix) It agrees from time to time to, at Bluegreen's expense, promptly execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Depositor, the Issuer or the
Indenture Trustee may reasonably request, to perfect, protect or more fully
evidence the sale of the Timeshare Loans, or to enable the Depositor, the Issuer
or the Indenture Trustee to exercise and enforce its rights and remedies
hereunder or under any Timeshare Loan including, but not limited to, powers of
attorney, UCC financing statements and assignments of mortgage.  The Seller
hereby appoints Bluegreen, the Depositor, the Issuer and the Indenture Trustee
as attorneys-in-fact, which appointment is coupled with an interest and is
therefore irrevocable, to act on behalf and in the name of the Seller under this
Section 7(b)(ix).

SECTION 8. Indemnification.

(a) Bluegreen hereby agrees to indemnify the Depositor, the Issuer, the
Indenture Trustee, the Noteholders and the Initial Purchasers (collectively, the
“Indemnified Parties”) against any and all claims, losses, liabilities,
(including reasonable legal fees and related costs) that the Depositor, the
Issuer, the Indenture Trustee, the Noteholders or the Initial Purchasers may
sustain directly related to any breach of the representations and warranties of
Bluegreen under Section 5 hereof (the “Indemnified Amounts”) excluding, however
(i) Indemnified Amounts to the extent resulting from the gross negligence or
willful misconduct on the part of such Indemnified Party; (ii) any recourse for
any uncollectible Timeshare Loan not related to a breach of representation or
warranty; (iii) recourse to Bluegreen for a related Defective Timeshare Loan so
long as the same is cured, substituted or repurchased pursuant to Section 6
hereof; (iv) income, franchise or similar taxes by such Indemnified Party
arising out of or as a result of this Agreement or the transfer of the Timeshare
Loans; (v) Indemnified Amounts attributable to any violation by an Indemnified
Party of any Requirement of Law related to an



20

 

--------------------------------------------------------------------------------

 

Indemnified Party; or (vi) the operation or administration of the Indemnified
Party generally and not related to the enforcement of this Agreement. The
parties hereto shall (A) promptly notify the other parties hereto, the Issuer
and the Indenture Trustee if a claim is made by a third party with respect to
this Agreement or the Timeshare Loans, and relating to (1) the failure by
Bluegreen to perform its duties in accordance with the terms of this Agreement
or (2) a breach of Bluegreen’s representations, covenants and warranties
contained in this Agreement, (B) assume (with the consent of the Depositor, the
Issuer, the Indenture Trustee, the Noteholders or the Initial Purchasers, as
applicable, which consent shall not be unreasonably withheld) the defense of any
such claim and (C) pay all expenses in connection therewith, including
reasonable legal counsel fees and promptly pay, discharge and satisfy any
judgment, order or decree which may be entered against it or the Depositor, the
Issuer, the Indenture Trustee, the Noteholders or the Initial Purchasers in
respect of such claim.  If Bluegreen shall have made any indemnity payment
pursuant to this Section 8 and the recipient thereafter collects from another
Person any amount relating to the matters covered by the foregoing indemnity,
the recipient shall promptly repay such amount to Bluegreen.

(b) The obligations of Bluegreen under this Section 8 to indemnify the
Depositor, the Issuer, the Indenture Trustee, the Noteholders and the Initial
Purchasers shall survive the termination of this Agreement and continue until
the Notes are paid in full or otherwise released or discharged.

SECTION 9. No Proceedings.  Each of the Seller and Bluegreen hereby agrees that
it will not, directly or indirectly, institute, or cause to be instituted, or
join any Person in instituting, against the Depositor or any Association, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal or state bankruptcy or similar law so
long as there shall not have elapsed one year plus one day since the latest
maturing Notes issued by the Issuer.

SECTION 10. Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.

Seller

BXG Timeshare Trust I
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration
Fax: (302) 651-8882

Depositor

 

BRFC 2015-A LLC





21

 

--------------------------------------------------------------------------------

 

4950 Communication Avenue, Suite 900
Boca Raton, Florida 33431
Attention: Allan J. Herz, President and Assistant Treasurer
Fax:  (561) 443-8743

 

Bluegreen

 

Bluegreen Corporation
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: Anthony M. Puleo, Senior Vice President, CFO and Treasurer

Fax:  (561) 912-8123

 

SECTION 11. No Waiver; Remedies.  No failure on the part of Bluegreen, the
Seller, the Depositor or any assignee thereof to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any other remedies provided by law.

SECTION 12. Binding Effect; Assignability.  This Agreement shall be binding upon
and inure to the benefit of the Depositor and its respective successors and
assigns. Any assignee of the Depositor shall be an express third party
beneficiary of this Agreement, entitled to directly enforce this Agreement.
Neither the Seller nor Bluegreen may assign any of their rights and obligations
hereunder or any interest herein without the prior written consent of the
Depositor and any assignee thereof.  The Depositor may, and intends to, assign
all of its rights hereunder to the Issuer and each of the Seller and Bluegreen
consents to any such assignment.  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until its termination (or, in the case of
the Seller, so long as the Warehouse Notes are outstanding) provided,  however,
that the rights and remedies with respect to any breach of any representation
and warranty made by Bluegreen pursuant to Section 5 hereof, and the repurchase
or substitution and indemnification obligations shall be continuing and shall
survive any termination of this Agreement, but such rights and remedies may be
enforced only by the Depositor, the Issuer and the Indenture Trustee.

SECTION 13. Amendments; Consents and Waivers.  No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Seller or Bluegreen from any of the terms or conditions thereof
shall be effective unless it shall be in writing and signed by each of the
parties hereto, the written consent of the Indenture Trustee on behalf of the
Noteholders is given and confirmation from each Rating Agency that such action
will not result in a downgrade, withdrawal or qualification of any rating
assigned to a Class of Notes is received.  The Seller and Bluegreen shall
provide to the Indenture Trustee and each Rating Agency with such proposed
modifications, amendments or waivers. Any waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No consent to
or demand by the Seller or Bluegreen in any case shall, in itself, entitle it to
any other consent or further notice or demand in similar or other circumstances.
Each of the Seller and



22

 

--------------------------------------------------------------------------------

 

Bluegreen acknowledges that in connection with the intended assignment by the
Depositor of all of its right, title and interest in and to each Timeshare Loan
to the Issuer, the Issuer intends to issue the Notes, the proceeds of which will
be used by the Issuer to purchase the Timeshare Loans from the Depositor under
the terms of the Sale Agreement.

SECTION 14. Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Depositor may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Seller shall be deemed to have granted to the Depositor as of the date
hereof, a first priority perfected security interest in all of the Seller’s
right, title and interest in, to and under such Timeshare Loans and the related
property as described in Section 2 hereof.

SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK.

(B) THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON‑EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO ITS ADDRESS
SET FORTH IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS  SECTION 15 SHALL AFFECT THE RIGHT OF
THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 16. WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO TRIAL



23

 

--------------------------------------------------------------------------------

 

BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED HERETO AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 17. Heading.  The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 18. Execution in Counterparts.  This Agreement may be executed in
separate counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement.  Delivery of an executed counterpart of this Agreement by facsimile
or other electronic transmission (e.g., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 



24

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BRFC 2015-A LLC, as Depositor

 

By:_/s/___________________________________
Name:
Title:

BXG TIMESHARE TRUST I

By:  Wilmington Trust Company,
as Owner Trustee

 

By:_/s/___________________________________
Name: 
Title: 

BLUEGREEN CORPORATION

 

By:_/s/___________________________________
Name:
Title:

Agreed and acknowledged as to
the last paragraph of Section 3
herein only:

BLUEGREEN VACATION CLUB TRUST

By: Vacation Trust, Inc., individually and as Club Trustee


By:_/s/__________________________________
Name: 
Title: 

 



 

--------------------------------------------------------------------------------